DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.
Claim Objections
Claims 1-18 objected to because of the following informalities:  Claims 1 and 10 both recite the limitation "the upper surface and the lower surface having angle portions...". Examiner notes that the entirety of the upper surface and lower surface are the angle portions. Examiner recommends changing limitation to "the upper surface and the lower surface define angle portions..." to improve clarity of the limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitations “upper and lower surface having angle portions…” and “angle portion of each serration formed on a pair of opposite side walls of the serration...” conflict with each other. It is unclear how the angle portion can be part of the upper and lower surfaces and also be formed on a pair of opposite side walls. In applying art the limitation has been interpreted as “the angle portions of each serration formed between a pair of opposite side walls of the serration”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elder (US 6,159,092) in view of Hoeg et al. (US 2019/0078549 A1).
Regarding claim 1, Elder discloses a register (Elder 10) comprising a retainer (Elder 12) with a ventilation passage inside (see Elder figure 1) and a louver comprising a plurality of juxtaposed fins (Elder 16) provided inside the ventilation passage (see Elder figure 1). The plurality of fins are turnable about pivots (Elder 64 and 66). The fins further comprise a serrated portion (see Elder figure 1) including a plurality of serrations formed on an upstream side of the fin (see Elder figure 1). The serrations are continuous.
Elder is silent regarding upper and lower surfaces of the serrations and rounded portions.
However, Hoeg teaches in the relevant field of art of wind turbines a turbine blade comprising a plurality of serrations (Hoeg 71) designed to reduce noise (Hoeg [0005]). The serrations include angled portions (Hoeg 95) on both the upper and lower faces that face adjacent serrations (see annotated figure). The angled portions are rounded along the outlines of the serrations (see Hoeg figure 5C). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Elder’s serrations to incorporate Hoeg’s teaching of upper and lower surfaces with rounding to reduce noise generated by airflow passing over the louver. Examiner notes that the teaching of rounded edges applied to Elder’s continuous serration will result in all of the angled portions connecting to the adjacent serrations angled portion.

    PNG
    media_image1.png
    324
    527
    media_image1.png
    Greyscale

Hoeg figure 5C (annotated)
Regarding claim 6, Elder and Hoeg as applied to claim 1 teach the louvers are rotatable about fin pivots (Elder 64 and 66) in an up-down direction. Elder and Hoeg are silent regarding the louvers pivoting in a left-right direction.
However, Examiner notes that Elder’s vent is symmetrical and therefore rotating the vent ninety degrees to place the louver in a vertical direction where it will rotate in a left-right direction will not affect functionality. Therefore, it would have been a matter of obvious design choice to one of ordinary skill in the art at the time of filing to rotate the vent ninety degrees so the louvers are movable in a left-right direction. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Regarding claim 9, Elder and Hoeg teach a planar side wall (see annotated figure) extending between the upper surface and lower surface of each serration. Examiner notes that the side wall indicated in the annotated figure extends between serration edges and therefore will extend between the upper and lower surfaces of the serrations when Hoeg’s teachings are applied to Elder.

    PNG
    media_image2.png
    558
    768
    media_image2.png
    Greyscale

Elder figure 2 (annotated)
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elder (US 6,159,092) and Hoeg et al. (US 2019/0078549 A1) as applied to claim 1 above, and further in view of Tei et al. (JP H10-176847 A).
Regarding claim 2, Elder and Hoeg are silent regarding the radius of the rounded portions.
 However, Tei teaches that the radiused parts reduce flow separation (Tei [0008]) when compared to the serration without a rounded part. Therefore, one of ordinary skill in the art at the time of filing would have recognized that radius of the serration is a results effective variable that reduces flow separation. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the radius size by selecting a radius of 1/8 to 4 times the thickness of the fin to minimize flow separation thereby improving performance.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elder (US 6,159,092) and Hoeg et al. (US 2019/0078549 A1) as applied to claim 1 above, and further in view of Krishnaswami et al. (US 2019/0226492 A1).
Regarding claim 5, Elder and Hoeg as applied to claim 1 are silent regarding the thickness of the fins in the ventilation direction. 
However, Krishnaswami in the related field of fan blades teaches a fan blade comprising a serrated portion (Krishnaswami 50) designed to reduce noise generated by airflow over the fan (Krishnaswami [0036]). Krishnaswami further teaches that the optimal width in the ventilation direction (chord length) is between 20mm and 50mm (Krishnaswami [0053]). Examiner notes this range encompasses part of applicant’s claimed range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Elder’s fins to have a width in the ventilation direction to utilize Krishnawami’s teaching of an optimal width to optimize noise reduction properties of a serrated fin.
Claim s 10, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elder (US 6,159,092) in view of Hoeg et al. (US 2019/0078549 A1).
Regarding claim 10, Elder discloses a register (Elder 10) comprising a retainer (Elder 12) with a ventilation passage inside (see Elder figure 1) and a louver comprising a plurality of juxtaposed fins (Elder 16) provided inside the ventilation passage (see Elder figure 1). The plurality of fins are turnable about pivots (Elder 64 and 66). The fins further comprise a serrated portion (see Elder figure 1) including a plurality of serrations formed on an upstream side of the fin (see Elder figure 1). The serrations are continuous. The louver comprises upper and lower faces (see Elder figure 1).
Elder is silent regarding upper and lower surfaces of the serrations and rounded portions.
However, Hoeg teaches in the relevant field of art of wind turbines a turbine blade comprising a plurality of serrations (Hoeg 71) designed to reduce noise (Hoeg [0005]). The serrations include angled portions (Hoeg 95) on both the upper and lower faces that face adjacent serrations (see annotated figure). The angled portions are rounded along the outlines of the serrations (see Hoeg figure 5C). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Elder’s serrations to incorporate Hoeg’s teaching of upper and lower surfaces with rounding to reduce noise generated by airflow passing over the louver. Examiner notes that the teaching of rounded edges applied to Elder’s continuous serration will result in all of the angled portions connecting to the adjacent serrations angled portion.

    PNG
    media_image1.png
    324
    527
    media_image1.png
    Greyscale

Hoeg figure 5C (annotated)
However, Examiner notes that Elder’s vent is symmetrical and therefore rotating the vent ninety degrees to place the louver in a vertical direction where Elder’s upper and lower faces will become opposite side walls between the serrations. Therefore, it would have been a matter of obvious design choice to one of ordinary skill in the art at the time of filing to rotate the vent ninety degrees so the louvers are movable in a left-right direction. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Regarding claim 15, Elder and Hoeg as applied to claim 10 teach the louvers are pivotable about the pivots (Elder 64 and 66) in a left-right direction when the vent is rotated ninety degrees as discussed in the rejection of claim 10.
Regarding claim 18, Elder and Hoeg as applied to claim 10 teach a planar side wall (see annotated figure) extending between the upper surface and lower surface of each serration. Examiner notes that the side wall indicated in the annotated figure extends between serration edges and therefore will extend between the upper and lower surfaces of the serrations when Hoeg’s teachings are applied to Elder.

    PNG
    media_image2.png
    558
    768
    media_image2.png
    Greyscale

Elder figure 2 (annotated)
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elder (US 6,159,092) and Hoeg et al. (US 2019/0078549 A1) as applied to claim 10 above, and further in view of Tei et al. (JP H10-176847 A).
Regarding claim 11, Elder and Hoeg are silent regarding the radius of the rounded portions.
 However, Tei teaches that the radiused parts reduce flow separation (Tei [0008]) when compared to the serration without a rounded part. Therefore, one of ordinary skill in the art at the time of filing would have recognized that radius of the serration is a results effective variable that reduces flow separation. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the radius size by selecting a radius of 1/8 to 4 times the thickness of the fin to minimize flow separation thereby improving performance.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elder (US 6,159,092) and Hoeg et al. (US 2019/0078549 A1) as applied to claim 10 above, and further in view of Krishnaswami et al. (US 2019/0226492 A1).
Regarding claim 14, Elder and Hoeg as applied to claim 10 are silent regarding the thickness of the fins in the ventilation direction. 
However, Krishnaswami in the related field of fan blades teaches a fan blade comprising a serrated portion (Krishnaswami 50) designed to reduce noise generated by airflow over the fan (Krishnaswami [0036]). Krishnaswami further teaches that the optimal width in the ventilation direction (chord length) is between 20mm and 50mm (Krishnaswami [0053]). Examiner notes this range encompasses part of applicant’s claimed range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Elder’s fins to have a width in the ventilation direction to utilize Krishnawami’s teaching of an optimal width to optimize noise reduction properties of a serrated fin.
Allowable Subject Matter
Claims 3, 4, 7 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12, 13, 16, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3, 4, 12, and 13 recite dimensions of the serrations that cannot be combined with Elder's serrations without resulting in unacceptable spacing of the fins that would negatively affect airflow. Claims 7, 8, 16, and 17 recite varying heights of serrations that interfere with Elder's other fins that interlock with the serrations (see Elder figure 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762